Citation Nr: 9926981	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for fragment 
wound scars, left anterior knee and thigh.

2.  Entitlement to service connection for probable left knee 
meniscal tear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946 
and from November 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1997, by the Hartford, Connecticut Regional Office 
(RO), which granted service connection for fragment wounds of 
the left anterior knee and thigh and assigned a 
noncompensable effective November 14, 1991; this rating 
action also denied service connection for probable left knee 
meniscal tear.  The notice of disagreement with this 
determination was received in February 1997.  The statement 
of the case was issued in March 1997.  The veteran's 
substantive appeal was received in March 1997.  A VA 
compensation examination was conducted in July 1997.  VA 
treatment reports were received in October 1998.  A 
supplemental statement of the case was issued in October 
1998. 

The Board has rephrased the issue on appeal in light of the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between a probable left knee meniscal tear, and any injury or 
disease in service.  


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for service connection for probable left knee meniscal 
tear.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

A report for the Office of the Surgeon General Department of 
the Army shows that the veteran was wounded in Korea in the 
thigh by explosive projectile shells, from gun mortar, etc 
and that there was no nerve or artery involvement.  On the 
occasion of the separation examination conducted in 1952, a 
mortar wound in the left leg in 1950 was noted.  At that time 
the veteran complained of pain in the left leg on prolonged 
walking.  Examination revealed a small scar 1/2" long, near 
the popliteal space, left lower extremity and another about 
1/4" long, in the posterior aspect of the left thigh.  There 
was no evidence of atrophy nor loss of sensation or 
circulation.  The scar was nontender.  X-rays revealed a 
small 1/2 cm metallic foreign body in the soft tissues of the 
left thigh.  Flexion and extension of the knee and ankle were 
normal.  The veteran was given orthopedic clearance for 
discharge.  

The veteran filed his initial claim for service connection 
for shrapnel wound of the left leg (VA Form 21-526) in 
November 1991.  

The veteran was afforded a VA compensation examination in 
January 1992, at which time it was noted that the veteran was 
being seen for an evaluation of shrapnel wounds to the 
posterior aspect of his "right" knee; it was indicated that 
this injury originally occurred during service in Korea.  It 
was indicated that the veteran never had surgery on the knee, 
but because of progressive pain in the knee he had required 
use of a cane and he walked with a limp.  On examination, it 
was observed that the veteran walked with the knee flexed and 
he had evidence of moderate gait antalgia.  Range of motion 
in the knee was from -5 degree to 110 degrees.  McMurray's 
sign was positive.  There was no evidence of ligamentous 
laxity in the patella tracts as well.  There was a small 
effusion present on examination.  On the posterior aspect of 
the knee, there was a punctate wound which measured 2x2mm, 
which was raised and purple in appearance.  There was 
swelling about this location and some mild pain on deep 
palpation of this area.  Radiographs of the knee were 
negative and did not disclose evidence of a retained shrapnel 
"wounds."  The examiner stated that given the history of 
giving way of the knee as well as the small effusion present 
today and his positive McMurray's examination, he likely had 
a meniscal tear.  

Received in September 1996 were private treatment reports 
dated from May 1990 to June 1990, which reflect clinical 
evaluation for cardiovascular disease.  These records do not 
reflect any complaints or findings of a left knee disorder.  

On the occasion of a VA compensation examination in September 
1996, it was noted that the veteran was seen for evaluation 
of status post penetrating wound to the left leg.  The 
veteran indicated that after his injury, he did well until 
recently when he noted increased pain in the posterior and 
lateral aspect of his left knee; he stated that the injury 
limited his ability to ambulate and caused him daily pain.  
It was noted that the veteran was in a wheelchair and was 
unable to walk from another building.  On examination, the 
left knee demonstrated evidence of a shrapnel entrance type 
wound on the posterior lateral aspect of his knee.  His knee 
range of motion was full and ligamentous examination was 
intact.  He had palpable tenderness along the mid and 
posterior lateral joint line.  X-ray study of the left knee 
revealed no evidence of acute injury.  The examiner stated 
that the veteran was status post shrapnel type injury to the 
left knee, with increasing pain and decreased functional 
ability.  

A VA compensation examination conducted in July 1997 reflects 
evaluation solely of the wound scars.  

Received in October 1998 were VA outpatient treatment reports 
dated from June 1998 to September 1998, which reflect 
clinical evaluation for several disabilities.  These records 
do not reflect any findings of a left knee disorder, 
including meniscal tear.  



B.  Legal analysis.

The threshold question is whether the veteran's claim for 
entitlement to service connection is well-grounded under 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
chronicity provisions of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded or reopended on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

The medical evidence shows that the veteran has been 
diagnosed with probable meniscus tear of the left knee.  
There is competent medical evidence of a current disability; 
therefore, the first element of a well-grounded claim for 
service connection has been satisfied.  

When an issue is factual in nature (e.g., whether an incident 
or injury occurred in service), competent lay testimony, 
including the appellant's solitary testimony, may be 
sufficient to meet the appellant's burden.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Cartright v. 
Derwinski, 2 Vet. App. 24 (1991)).  The veteran's service 
medical records do show that he sustained shell fragment 
wounds to the left leg in 1950.  Therefore, there is 
sufficient evidence of incurrence of a disease or injury 
during service, and the second element of a well-grounded 
claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim.  Significantly, the veteran has not 
presented any competent medical evidence of a nexus between 
the current probable meniscal tear in the left knee, and the 
wound of the left leg in service.  The veteran cannot meet 
his initial burden under 38 U.S.C.A. § 5107(a) simply by 
relying on his own opinion as to medical diagnosis or 
causation; lay persons are not competent to offer medical 
opinions.  Grottveit, 5 Vet. App. at 93 (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  Moreover, the Board 
finds that on the facts of this case, the veteran can not 
establish the nexus element of a well-grounded claim by 
evidentiary assertions of a continuity of symptoms.  This is 
because while a lay party can provide evidence as to 
manifestations perceptible to a lay person, he can not link 
those manifestations to a current disability in circumstances 
such as those presented here where lay evidence is not 
competent to identify the types of nonvisible underlying 
disorders like a meniscus tear.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  
Therefore, the Board finds the veteran has not submitted a 
well-grounded claim for service connection for a left knee 
condition, including meniscal tear.  

The Board notes that since the veteran's claim is not well-
grounded, he cannot invoke the VA's duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a) (West 
1991).  Grivois v. Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  


ORDER

Service connection for probable left knee meniscal tear is 
denied as not well-grounded.  


REMAND

The veteran essentially contends that a compensable 
evaluation is warranted for his service-connected fragment 
wound scars of the left anterior knee and thigh.  

In reviewing the record, the Board notes that the VA 
examination in January 1992 did not contain any clinical 
findings regarding the wound scars.  The veteran was 
subsequently examined by the VA in September 1996; however, 
there is no indication that the examiner reviewed the claims 
folder prior to the examination.  

Although the veteran was afforded another VA examination in 
July 1997, the Board finds that report inadequate for rating 
purposes.  At that time, the examiner specifically reported 
that no medical records were provided at that visit.  
Therefore, no adequate or complete assessment of the nature 
and severity of the veteran's service-connected fragment 
wound scars has ever been accomplished.  The Board notes that 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Moreover, 38 C.F.R. § 4.2 
provides that, if a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  

The Board points out that recently, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court), noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating.  It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims folder, and 
associate them with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the present nature and severity 
of his service-connected fragment wound 
scars of the left anterior knee and 
thigh.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The extent of 
the involved areas should be reported in 
detail, including measurements of the 
area of the scarring.  The claims folder 
should be made available to the examiner 
for review purposes prior to the 
examination and the entry of the opinions 
requested, and the examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  
The examiner is requested state whether 
the veteran's service-connected fragment 
wound scars are indicative of poorly 
nourished scars with repeated ulcerations 
and/or superficial tender and painful 
scars.  

3.  When the above actions have been 
completed, the RO should readjudicate the 
veteran's claim in light of all of the 
evidence of record and in accordance with 
the directives of Fenderson.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should then be 
afforded a reasonable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







